Citation Nr: 0935934	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-07 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy secondary to service connected osteoarthritis of 
the lumbar spine.  

2.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the lumbar spine from April 29, 2005 to 
June 30, 2008.  

3.  Entitlement to a rating in excess of 20 percent for 
osteoarthritis of the lumbar spine after July 1, 2008.  
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1993 
to July 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, in pertinent part, granted the Veteran entitlement to 
service connection for osteoarthritis, lumbar spine (low back 
disability), with an evaluation of 10 percent, effective 
April 29, 2005.  A January 2009 decision review officer (DRO) 
decision increased the Veteran's rating for his low back 
disability to 20 percent disabling, effective July 1, 2008.  

The Veteran was notified of his requested Board video-
conference hearing by letter dated in July 2009, however the 
Veteran did not appear or indicate any desire to reschedule a 
Board hearing.  

In a July 2008 written statement the Veteran withdrew his 
claims for increased ratings for left and right hip 
disabilities.  Thus, these issues are no longer before the 
Board.  See 38 C.F.R. § 20.204.

The issues have been recharacterized to comport to the 
evidence of record.  


FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows that 
the Veteran's current peripheral neuropathy is secondary to 
his service-connected osteoarthritis of the lumbar spine.  

2.  From April 29, 2005 to June 30, 2008, the Veteran's low 
back disability is manifested by thoracolumbar range of 
motion measuring 70 degrees of forward flexion at its most 
limited; a combined range of motion of the thoracolumbar 
spine greater than 120 degrees at its most limited; a lack of 
abnormal gait and abnormal spinal contour, and; no 
incapacitating episodes requiring bed rest prescribed by a 
physician.

3.  After July 1, 2008, the Veteran's low back disability is 
manifested by thoracolumbar range of motion measuring 40 
degrees of forward flexion at its most limited; is not 
manifested by findings of ankylosis; and no incapacitating 
episodes requiring bed rest prescribed by a physician.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy secondary to the Veteran's service-connected 
osteoarthritis of the lumbar spine have been met.  38 
U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

2.  Prior to June 30, 2008, the criteria for an initial 
rating in excess of 10 percent for a low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes (DCs) 5003 and 5237 (2008).

3.  After July 1, 2008, the criteria for a rating in excess 
of 20 percent for a low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 
(DCs) 5003 and 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service connection claim for peripheral 
neuropathy has been considered with respect to VA's duties to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the Veteran could result from the 
grant of service connection.  See, Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

The issue of the evaluation to be assigned the now-service 
connected low back disability is a "downstream" issue.  
Hence, additional notification is not required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) aff'd 
by Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
RO provided the appellant with pre-adjudication notice with 
regard to entitlement to service connection in a May 2005 
letter.  Additional notice, including that concerning the 
issue of establishing higher evaluations and effective dates, 
was provided by letters in March 2006, May 2007, and June 
2008.  The claim was subsequently re-adjudicated in a January 
2009 supplemental statement of the case (SSOC).  The Veteran 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations and opinions as to the existence and 
severity of his disabilities.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claim file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

I.  Service Connection Claim 

The Veteran seeks service connection for peripheral 
neuropathy as secondary to his low back disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  

38 C.F.R. 4.71a DC 5237, Note (1), the diagnostic code under 
which the Veteran's low back disability is currently rated, 
permits separate evaluations for neurological manifestations 
when warranted.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The competent medical evidence of record shows a current 
peripheral neuropathy disability, which is secondary to the 
Veteran's service-connected osteoarthritis of the lumbar 
spine disability.  

A VA examination was conducted in July 2008. A neurological 
examination of the lower extremities revealed that the 
Veteran's sensory function is abnormal with findings of 
intermittent radiating pain down the posterior bilateral 
buttocks area from the lower lumbar spine.  Furthermore, the 
examiner noted the Veteran's service-connected 
osteoarthritis, lumbar spine, has progressed to degenerative 
disc disease of the lumbar spine with intermittent peripheral 
neuropathy of the bilateral sciatic nerve S1.  

There is no medical evidence of record which indicates that 
the Veteran's current peripheral neuropathy is not the result 
of his service-connected osteoarthritis of the lumbar spine 
disability, and therefore at the very least, the evidence is 
in equipoise and any doubt is resolved in the Veteran's 
favor.  Accordingly, service connection for peripheral 
neuropathy is warranted.

II.  Increased Rating Claim

The RO originally granted service connection for a low back 
disability in August 2005, assigning a 10 percent rating 
under 38 C.F.R. § 4.71a, DC 5237 and an effective date of 
April 29, 2005.  A January 2009 DRO decision increased the 
Veteran's rating for his low back disability to 20 percent 
disabling, under the same diagnostic code, effective July 1, 
2008.  The Veteran seeks an evaluation in excess of 10 
percent for his low back disability from April 29, 2005 to 
June 30, 2008, and in excess of 20 percent for his low back 
disability after July 1, 2008.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5237 is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  A 10 percent evaluation is warranted under 
the General Rating Formula for Diseases and Injuries of the 
Spine when (1) forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or 
(2) when the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; or (3) when there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or (4) there is vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted when (1) forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or (2) the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or (3) there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted when there is forward flexion 
of the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months; and a 20 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  Id.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right 
lateral rotation is zero to 30 degrees.  The combined range 
of motion (ROM) refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id.

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  
Assigning multiple ratings for the Veteran's low back 
disability based on the same symptoms or manifestations, 
however, would constitute prohibited pyramiding.  38 C.F.R. § 
4.14.

Diagnostic Code 5003 provides that, when the limitation of 
motion of the specific joint involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, DC 5003.  In the absence of limitation of 
motion, a 10 percent evaluation is assigned where X-ray 
evidence shows involvement of two or more major joints or 2 
or more minor joint groups.  The Veteran's osteoarthritis of 
the lumbar spine disability is evaluated as 10 percent 
disabling under DC 5237, based on limitation of motion, prior 
to July 1, 2008, and 20 percent disabling from July 1, 2008.  
Therefore the Veteran is not entitled to a separate rating 
under DC 5003 at any time period during the pendency of this 
claim.  

In the absence of limitation of motion, a 20 percent 
evaluation is granted where X-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, DC 5003. The Veteran's osteoarthritis of the lumbar 
spine disability involves limitation of motion and there is 
no medical evidence of occasional incapacitating 
exacerbations; therefore he is not entitled to a 20 percent 
evaluation under DC 5003 for his low back disability at any 
time period during the pendency of this claim.    

A.  Rating in Excess of 10 percent from April 29, 2005 to 
June 30, 2008

A VA examination was conducted in May 2005.  The Veteran 
reported that he initially hurt his back in 1996 with a 
herniated disk.  He reported that his condition did not cause 
incapacitation, and that he lost work 5 times in the past 
year.  It was noted that the Veteran's gait was abnormal and 
that he is limping bilaterally.  A physical examination of 
the Veteran's thoracolumbar spine revealed no complaints of 
radiating pain on movement, muscle spasm was absent, there 
was tenderness noted on bilateral paraspinals, negative 
straight leg raising on the right and left, and that there 
was no ankylosis of the spine.  The examiner noted that the 
thoracolumbar spine had flexion of 70 degrees, extension of 
20 degrees, right lateral flexion of 20 degrees, left lateral 
flexion of 15 degrees, and right and left rotation of 10 
degrees.  The examiner noted that pain occurred at the above 
noted range of motion measurements.  The joint function of 
the spine is not additionally limited after repetitive use by 
fatigue, weakness, lack of endurance, and incoordination.  A 
neurologic examination of the lower extremities revealed 
motor function within normal limits, sensory function within 
normal limits, and 2+ knee and ankle jerk reflexes 
bilaterally.  A diagnosis of osteoarthritis of the lumbar 
spine was given.  

To receive a rating higher than 10 percent for his low back 
disability from April 29, 2005 to June 30, 2008, the medical 
evidence must show that there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or that the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or that 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. 4.71a, DC 5237.  The May 2005 VA examination report 
notes that forward flexion of the thoracolumbar spine is 
limited to 70 degrees by pain, and indicates that the 
combined ROM of the thoracolumbar spine was 145 degrees.  
There is no medical evidence of record indicating that the 
Veteran's low back disability manifests muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  The May 2005 VA examination notes 
that muscle spasm was absent.  Additionally, there is no 
evidence of record, nor does the Veteran claim, that he has 
been prescribed bed rest by a physician due to his low back 
disability.  Accordingly the evidence does not establish that 
a higher evaluation under 38 C.F.R. § 4.71a, DC 5237, from 
April 29, 2005 to June 30, 2008, is warranted.



B.  Rating in Excess of 10 percent after July 1, 2008

A VA examination was conducted in July 2008.  The Veteran 
reported a right total hip replacement in April 2006 and 
January 2008.  The Veteran reported pain in his low back, 
which travels to his buttock.  The Veteran reported 
incapacitating episodes for 150 days and that he was 
recommended bed rest by a physician.  The bed rest was at the 
time of the second hip replacement due to staph infection.  
The Veteran's posture was within normal limits and his gait 
is abnormal; slow, stiff, and limping gait.  A physical 
examination of the Veteran's thoracolumbar spine revealed 
evidence of radiating pain on movement into the bilateral 
buttocks, that muscle spasm was absent, there was tenderness 
along the lower lumbar spine, there was positive straight leg 
raising on the right and left, and there was no ankylosis of 
the lumbar spine.  The examiner noted that the thoracolumbar 
spine had flexion of 40 degrees, extension of 10 degrees, 
right and left lateral flexion of 10 degrees, and right and 
left rotation of 30 degrees.  The examiner noted that pain 
occurred at the above noted range of motion measurements.  
The joint function of the spine is additionally limited after 
repetitive use by pain, fatigue, weakness, lack of endurance, 
and incoordination, but these do not additionally limit the 
range of motion of the joint.  A diagnosis of osteoarthritis 
of the lumbar spine was given.  

To receive a rating higher than 20 percent for his low back 
disability, the medical evidence must show that there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. 4.71a, DC 5237.  The July 2008 VA 
examination report notes forward flexion of the thoracolumbar 
spine limited to 40 degrees by pain, and no ankylosis of the 
lumbar spine.  Additionally, there is no evidence of record, 
nor does the Veteran claim, that he has been prescribed bed 
rest by a physician due to his low back disability rather 
than for his service connected bilateral hip disabilities.  
Accordingly the evidence does not establish that a higher 
evaluation under 38 C.F.R. § 4.71a, DC 5237, is warranted.  

As the criteria for assignment of the next higher 10 and 20 
percent ratings are not met, the criteria for even higher 
ratings are likewise not met.

As noted above, the Board has granted separate evaluations 
for neurological manifestations of the service connected low 
back disability pursuant to 38 C.F.R. 4.71a DC 5237, Note 
(1).  

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected low back 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The Veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.  

The Veteran genuinely believes that the severity of his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected low back disability, and 
his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinions provided by the VA 
medical professionals, which show that the criteria for a 
rating in excess of 10 percent for a low back disability from 
April 29, 2005 to June 30, 2008, and in excess of 20 percent 
after July 1, 2008, have not been met.  See Jandreau, supra; 
Gilbert, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, DCs 
5003 and 5237. 

At no time during the pendency of this claim has the 
Veteran's disability met or nearly approximated the criteria 
for a rating in excess of 10 percent from April 29, 2005 to 
June 30, 2008, or in excess of 20 percent after July 1, 2008, 
and further staged ratings are not for application.  See 
Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for a low 
back disability is not warranted.  See Gilbert, supra; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has considered whether the Veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
Veteran has not alleged any hospitalization and has presented 
no evidence indicating any marked interference with 
employment as a result solely of his low back disability 
rather than his numerous other service connected 
disabilities.  


ORDER

Entitlement to service connection for peripheral neuropathy 
secondary to service connected osteoarthritis of the lumbar 
spine is granted.  

Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the lumbar spine from April 29, 2005 to 
June 30, 2008, is denied.  

Entitlement to an initial rating in excess of 20 percent for 
osteoarthritis of the lumbar spine after July 1, 2008, is 
denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


